Case 1:20-cv-00206-GZS Document 21 Filed 03/04/21 Page 1 of 3                      PageID #: 262




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 DOUGLAS BURR and                                )
 REBECCA BURR,                                   )
                                                 )
                      Plaintiffs,                )
                                                 )      Civil No. 2:20-cv-00206-GZS
                v.                               )
                                                 )
 RODNEY BOUFFARD, et al.,                        )
                                                 )
                       Defendants.

         CONSENT MOTION FOR EXTENSION OF TIME TO FILE ANSWER

       By undersigned counsel, Defendants Rodney Bouffard, Matthew Magnusson, Troy Ross,

Lydia Burnham, Kenneth Vigue, Harold Abbot, David Allen, Randall Liberty, and the Maine

Department of Corrections move pursuant to Rule 6(b) of the Federal Rules of Civil Procedure for

a 60-day extension of time to file an answer in this matter. Plaintiffs have consented to such

extension.

       There is good cause for granting the extension. The parties are actively seeking settlement,

and they currently await the scheduling of a settlement conference in the related state court case.

In that conference, the parties intend to pursue a global settlement of both this case and the state

court matter. A 60-day extension will afford time for that conference to be scheduled and held,

and will help ensure that no further costs are accrued in the interim.
Case 1:20-cv-00206-GZS Document 21 Filed 03/04/21 Page 2 of 3                    PageID #: 263




       Defendants therefore respectfully request that the Court extend the deadline for Defendants

to file their answer by 60 days, to May 18, 2021.


Dated: March 4, 2021                         Respectfully submitted,


                                             AARON M. FREY
                                             Attorney General

                                             /s/ Jason Anton
                                             Jason Anton
                                             Assistant Attorney General
                                             6 State House Station
                                             Augusta, ME 04333-0006
                                             Tel: (207) 626-8800




                                                2
Case 1:20-cv-00206-GZS Document 21 Filed 03/04/21 Page 3 of 3                        PageID #: 264




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the date stated above, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will automatically send notice of such filing

to the Plaintiff in this matter.


                                               /s/ Jason Anton




                                                  3
